UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-6440



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


TERRY MCALLISTER,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. Richard C. Erwin, Senior
District Judge. (CR-89-111)


Submitted:   September 30, 1997            Decided:   October 28, 1997


Before MURNAGHAN and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Terry McAllister, Appellant Pro Se. Benjamin H. White, Jr., Assis-
tant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant filed an untimely notice of appeal. We dismiss for

lack of jurisdiction. The time period for filing notices of appeal

from judgments of conviction are governed by Fed. R. App. P. 4(b).

These periods are "mandatory and jurisdictional." Browder v. Direc-
tor, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United

States v. Robinson, 363 U.S. 220, 229 (1960)). A defendant must

file a notice of appeal within ten days after the entry of the

judgment. Fed. R. App. P. 4(b).

     The district court entered its order on November 7, 1990;
Appellant's notice of appeal was filed on March 17, 1997.   Appel-

lant's failure to file a timely notice of appeal or to obtain an

extension or a reopening of the appeal period leaves this court
without jurisdiction to consider the merits of the Appellant's

appeal.   We therefore dismiss the appeal.

     Insofar as Appellant petitions this court for a writ of coram

nobis, the petition is denied. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                         DISMISSED




                                  2